DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Edward Smith on 07/12/2021.

The application has been amended as follows: 
1. (Currently Amended)	A computer-implemented method, comprising:
directing a plurality of rays from a computing device toward a portion of a physical environment;
detecting, by the computing device, at least one physical object in an image of the portion of the physical environment being displayed on a display of the computing device;
detecting a plurality of keypoints based on the plurality of rays and the at least one physical object;
projecting the plurality of keypoints onto a two-dimensional grid, the two-dimensional grid defining a plurality of tiles;
detecting points at which the projected keypoints intersect tiles of the two-dimensional grid;
identifying at least one unoccupied space in the portion of the image, including:
marking the tiles, of the plurality of tiles, at which the keypoints intersect the two-dimensional grid, as occupied spaces;
marking three-dimensional bounds of at least one physical object based on the plurality of keypoints; 
superimposing [[a]]the two-dimensional grid on a plane corresponding to the at least one physical object as displayed on the display of the computing device
marking tiles, of the plurality of tiles that do not include the displayed at least one physical object, as at least one unoccupied space;
identifying at least one suggested object for placement in the at least one unoccupied space of a displayed stream of images; and
generating a mixed reality scene of the physical environment for display by overlaying at least one virtual representation corresponding to the at least one suggested object at a position in the mixed reality scene corresponding to the at least one unoccupied space identified in the displayed stream of images.

2. (Previously Presented)	The computer-implemented method of claim 1, wherein detecting the at least one physical object includes:

identifying the at least one physical object based on the comparison.

3. (Currently Amended)	The computer-implemented method of claim 1, wherein
the directing of the plurality of rays from the computing device toward the physical environment occurs while streaming the images of the portion of the physical environment;
the detecting of the plurality of keypoints is at points where the plurality of rays intersect with the at least one physical object; and
each of the plurality of keypoints is

4. (Cancelled)	

5. (Currently Amended)	The computer-implemented method of claim -1, further comprising determining a size of each of the unoccupied spaces based on at least one of a size, a contour, or an orientation of an identified physical object occupying one of the marked occupied spaces.

6. (Previously Presented)	The computer-implemented method of claim 5, wherein identifying the at least one suggested object for placement in the at least one unoccupied space in the physical environment includes:
determining a context of the physical environment based on an identification of the detected at least one physical object; and
identifying the at least one suggested object based on the determined context of the physical environment and the identified at least one unoccupied space.

7. (Original)	The computer-implemented method of claim 6, wherein identifying the at least one suggested object includes:
identifying the at least one suggested object based on the determined size of the at least one unoccupied space relative to a position and an orientation of the identified at least one physical object.

8. (Original)	The computer-implemented method of claim 6, wherein identifying the at least one suggested object includes:
identifying the at least one suggested object based on at least one of user preferences, user profile information, user browsing history, or an inventory of available items.

9. (Original)	The computer-implemented method of claim 1, further comprising:
rearranging the placement of the at least one virtual representation corresponding to the at least one suggested object in the mixed reality scene of the physical environment in response to a user input.  

10. (Previously Presented)	The computer-implemented method of claim 1, wherein the at least one virtual representation corresponding to the at least one suggested object is manipulatable by a user so as to allow the user to select the at least one suggested object, or access additional information related to the at least one suggested object.

11. (Currently Amended)	A system, comprising:
a computing device, including:
a display device;
a memory storing executable instructions; and
a processor configured to execute the instructions, to cause the computing device to:
direct a plurality of rays from the computing device toward a portion of a physical environment;
detect, by the computing device, at least one physical object in an image of the portion of the physical environment being displayed on the display device;
detect a plurality of keypoints based on the plurality of rays and the at least one physical object;
project the plurality of keypoints onto a two-dimensional grid, the two-dimensional grid defining a plurality of tiles;
detect points at which the projected keypoints intersect tiles of the two-dimensional grid;
identify at least one unoccupied space in the portion of the image, including:
mark the tiles, of the plurality of tiles, at which the keypoints intersect the two-dimensional grid, as occupied spaces;
mark three-dimensional bounds of at least one physical object based on the plurality of keypoints;
superimpose [[a]]the two-dimensional grid on a plane corresponding to the at least one physical object as displayed on the display of the computing device
mark tiles, of the plurality of tiles that do not include the displayed at least one physical object, as at least one unoccupied space;
identify at least one suggested object for placement in the at least one unoccupied space of a displayed stream of images; and
generate a mixed reality scene of the physical environment for display by overlaying at least one virtual representation corresponding to the at least one suggested object at a position in the mixed reality scene corresponding to the at least one unoccupied space identified in the displayed stream of images.

12. (Previously Presented)	The system of claim 11, wherein, in detecting the at least one physical object, the instructions cause the computing device to:
compare the detected at least one physical object to images stored in a database accessible to the computing device; and
identify the at least one physical object based on the comparison.

13. (Previously Presented)	The system of claim 11, wherein, 
the directing of the plurality of rays from the computing device toward the physical environment occurs while streaming the images of the portion of the physical environment are captured;
the detecting of the plurality of keypoints at points where the plurality of rays intersect with the at least one physical object; and
each of the plurality of keypoints is defined by a three-dimensional coordinate.

14. (Cancelled)	

15. (Currently Amended)	The system of claim 11, wherein the instructions cause the computing device to:
determine a size of each of the unoccupied spaces based on at least one of a size, a contour, or an orientation of an identified physical object occupying one of the marked occupied spaces.

16. (Previously Presented)   The system of claim 15, wherein, in identifying at least one suggested object for placement in the at least one unoccupied space in the physical environment, the instructions cause the computing device to:
determine a context of the physical environment based on an identification of the detected at least one physical object; and
identify the at least one suggested object based on the determined context of the physical environment and the identified at least one unoccupied space.

17. (Original)	The system of claim 16, wherein, in identifying the at least one suggested object, the instructions cause the computing device to:
identify the at least one suggested object based on the determined size of the at least one unoccupied space relative to a position and an orientation of the identified at least one physical object.

18. (Original)	   The system of claim 16, wherein, in identifying the at least one suggested object, the instructions cause the computing device to:
identify the at least one suggested object based on at least one of user preferences, user profile information, user browsing history, or an inventory of available items.

19. (Original)	  The system of claim 11, wherein the instructions cause the computing device to:
rearrange the placement of the at least one virtual representation corresponding to the at least one suggested object in the mixed reality scene of the physical environment in response to a user input.  

20. (Previously Presented)	  The system of claim 11, wherein the at least one virtual representation corresponding to the at least one suggested object is manipulatable by a user so as to allow the user to select the at least one suggested object, or access additional information related to the at least one suggested object.

21. (Previously Presented)	  The system of claim 11, wherein the computing device is a handheld computing device or a head mounted display device.

Allowable Subject Matter
Claims 1-3, 5-13, 15-21 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Davis et al. (US Publication Number 2019/0121522 A1) teaches A system and method for an adaptive graphic user interface (AGUI) that can identify the characteristics of one or more users and display candidates and dynamically select display content and generate an interface customized to one or more users and display candidates and dynamically arrange, modify, map and adapt an AGUI display to any object.
However, the closest prior art of record, does not disclose “detecting a plurality of keypoints based on the plurality of rays and the at least one physical object; projecting the plurality of keypoints onto a two-dimensional grid, the two-dimensional grid defining a plurality of tiles; detecting points at which the projected keypoints intersect tiles of the two-dimensional grid; identifying at least one unoccupied space in the portion of the image, including: marking the tiles, of the plurality of tiles, at which the keypoints intersect the two-dimensional grid, as occupied spaces; marking three-dimensional bounds of at least one physical object based on the plurality of keypoints;  superimposing the two-dimensional grid on a plane corresponding to the at least one physical object as displayed on the display of the computing device; marking tiles, of the plurality of tiles that do not include the displayed at least one physical object, as at least one unoccupied space; identifying at least one suggested object for placement in the at least one unoccupied space of a displayed stream of images; and marking three-dimensional bounds of at least one physical object based on the plurality of keypoints” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1 and 11.
Dependent claims 2-3 and 5-10 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 12-13 and 15-21 are allowable as they depend from an allowable base independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674